     Case 2:20-cv-08353-PSG-JPR Document 4 Filed 09/21/20 Page 1 of 1 Page ID #:19



 1
 2
                                                                  JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    IVAN GANT,                        ) Case No. CV 20-8353-PSG (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14    RAYMOND MADDEN, Warden,           )
                                        )
15                       Respondent.    )
                                        )
16
17         Pursuant to the Order Denying Motion for Extension of Time
18 and Administratively Closing Matter,
19      IT IS HEREBY ADJUDGED that
                               hat this action is dismissed.
                                                  dismis
                                                       ssse
                                                          edd.
                                                             .
20
21 DATED: September 21, 2020
                                        PHILIP
                                        PH
                                        PHIIL
                                            LIP S. GUTIERREZ
22                                      CHIEF
                                        CHIEF U.S.
                                               U S DISTRICT JUDGE
23
24
25
26
27
28
